opinion of the court

Per Curiam.

The respondent was admitted to practice by this court on June 19, 1957. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the referee to whom the issues were referred for hearing and report and respondent cross-moves to dis-affirm said report.
The referee found respondent guilty of offering and paying $80 to a police officer to influence his testimony in a civil action.
After reviewing all of the evidence we are in agreement with the findings of the referee. Petitioner’s motion to confirm the report of the referee is granted and respondent’s cross motion to disaffirm said report is denied.
The respondent represented a pedestrian who was injured in an automobile accident. In the course of respon*350dent’s investigation of this matter he spoke with the police officer who had arrived on the accident scene subsequent to the incident and prepared the accident report. There is conflicting testimony as to why the money was paid but there is no question that it was paid.
In determining an appropriate measure of discipline to be imposed we have taken into consideration respondent’s previously unblemished record, the many years he has anguished over this incident and his co-operation and contrition throughout these proceedings. Accordingly, respondent should be, and hereby is, suspended from the practice of law for a period of one year, commencing October 20, 1983 and until the further ord.er of this court.
Mollen, P. J., Damiani, Lazer, Gulotta and Bracken, JJ., concur.